Citation Nr: 0718261	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  His 
service personnel records demonstrate he served in the 
Republic of Vietnam from February 1970 to January 1971 and 
was awarded a Combat Infantryman's Badge for his service in 
June 1970.  The claims folder includes an October 2003 note 
from the VA Mental Health Clinic reflecting the veteran was 
being treated for PTSD and depression and the assessment was 
"ptsd with depression."  All subsequent VA treatment 
records associated with the file indicate he was being 
followed for a major depressive disorder.  These records, 
however only date to 2004.  At his hearing before the 
undersigned Veterans Law Judge in May 2006, the veteran 
reported he was receiving continuing treatment for PTSD at 
the VA hospital at Fort Root ( the North Little Rock VA 
Medical Center), the VA outpatient clinic in Hot Springs, and 
at the Vet Center in North Little Rock.  T-6,7.  The 
additional records of treatment may be of great probative 
value in determining whether the veteran's current 
psychiatric symptoms meet the criteria for diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify all health care providers who 
have treated him since June 2004 for his 
psychiatric symptoms.  With any necessary 
authorization from the veteran, VA should 
obtain copies of pertinent treatment 
records identified by the veteran, 
including requesting all of his records 
of psychiatric treatment since June 2004 
from the VA hospital at Fort Root ( the 
North Little Rock VA Medical Center), the 
VA outpatient clinic in Hot Springs and 
the Vet Center in North Little Rock.  

2.  The veteran should be afforded a VA 
psychiatric examination.  The purpose of 
the examination is to ascertain if the 
veteran's current psychiatric symptoms 
related to one or more stressors he may 
have experienced in service meet the 
criteria for diagnosis of PTSD.  All 
clinical findings should be reported in 
detail.  At the discretion of the 
examiner, the evaluation may include 
special studies or tests. The entire 
claims folder should be made available 
for review in conjunction with the 
examination.  

3.  Thereafter, the RO should review the 
evidence and enter its determination.  If 
it remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




